The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The suggestion corrects a grammatical issue, as well as eliminating the superfluous “system for” phrasing.
The following title is suggested: 
RECORDING AND REAL-TIME TRANSMISSION OF IN-FLIGHT CONDITION OF AIRCRAFT COCKPIT TO GROUND SERVICES.

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,62, 71 are rejected under 35 U.S.C. 103 as being unpatentable over Monroe (US 8,589,994). in view of Gur et al (US 2007/0236366).
Consider claim:

1. Monroe teaches a flight recorder system for real-time monitoring an aircraft ("A data collection and distribution system for monitoring aircraft in flight...", abstract), the system comprising: 
(a) at least one percepting component for ascertaining a condition of an aircraft, the percepting component comprising at least one sensor for sensing a condition ("With specific reference to FIG.2, the aircraft 10 includes a plurality of cameras C1A-C8B strategically installed in the cabin, cargo hold, and cockpit of the aircraft...", column 28, lines 10-12); 

(c) a communication mechanism connected with said percepting component for transmitting and/or receiving communications over a communications network ("..the video data and other packet data are transmitted in IP format via the SATCOM link 22 to a communications satellite 24 and via the satellite 24 to a ground terminal 26, where it can be managed and distributed for Surveillance, assessment, archiving and response purposes.", column 29, lines 14-22); and 
(d) a control mechanism connected with said percepting component to receive information from the percepting component and to communicate the information via the communication mechanism ("The camera network communicates with a camera controller 12 where the various data signals from the cameras are combined into a comprehensive IP video data signal…", column 28, lines 55-65).
Monroe lacks a teaching of wherein said system is separate from the aircraft's own avionics.  While Monroe shows receiving data from certain instruments (see figure 4) it does not specify the need to be integrated with the avionics.  Gur teaches making an aircraft monitoring system separate from the avionics in order to allow for easy install and retrofit (Gur paragraph 350). Therefore, it would have been obvious to one of ordinary skill in the art to modify Monroe to make the system separate from the avionics in order to allow for easy install and retrofit as taught by Gur.

2-61. (canceled)

62. Monroe in view of Gur teaches a system of claim 1, wherein said one or more sensors comprise at least one of a barometric pressure sensor, an accelerometer sensor, and an altitude sensor, and wherein said one or more sensors are independent from the aircraft's avionics and guidance components; wherein said sensors are configured to detect an emergency condition experienced by the aircraft (altitude and pressure used to detect emergency conditions see column 15, lines 15-25); wherein the system includes a speaker situated within the aircraft cockpit, and wherein said system is configured to issue an alert via said speaker, when the system detects an emergency condition (as modified above the system would be separate from the avionics).
71. Monroe in view of Gur teaches a system of claim 1, wherein the aircraft being monitored has a cockpit and an instrument panel in said cockpit, and wherein the system includes one or more cameras situated in said cockpit, wherein at least one of said one or more cameras is positioned to record the instrument panel of the aircraft ("With specific reference to FIG.2, the aircraft 10 includes a plurality of cameras C1A-C8B strategically installed in the cabin, cargo hold, and cockpit of the aircraft...", column 28, lines 10-12).

Allowable Subject Matter
Claims 63-70, 72-80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



63. The nearest prior art as shown in Monroe and Gur fail to teach the system of claim 62, wherein said accelerometer, said attitude sensor and said barometric pressure sensor are combined and provide an indication of when the aircraft is taking off and climbing out, or landing, and wherein the system programmed to only record, or only to record and transmit, during those periods when said aircraft is taking off and climbing out, or landing.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887